Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 3/17/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Drawing objection set forth on 12/17/2020 have been withdrawn due to the amendments set forth on 3/17/2021. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 4/15/2021.

The application has been amended as follows: Amending claim 1 to better define the overall invention by rearranging the newly amended limitation. 
Claim 1 (Currently amended): A cooling system for computing components comprising: a pressure controlled vessel comprising an interior and an exterior wherein said vessel comprises a top, a bottom, a front, a back and opposing sides and is configured to be operated above 650 torr, wherein the pressure controlled vessel is configured to comprise a volume of thermally conductive, condensable dielectric fluid in liquid and gas phase wherein the dielectric fluid has a boiling point below about 80C at atmospheric pressure and wherein the dielectric fluid is substantially free of water; one or more computer components arranged such that the one or more computer components may be at least partially submerged within the liquid phase of a volume of thermally conductive, condensable dielectric fluid and said vessel is configured to employ a blanket of inert gas when the pressure controlled vessel is exposed to atmospheric conditions during maintenance, start-up, or shutdown to reduces the amount of dielectric fluid lost and the top of said vessel comprises a condenser-free removable lid. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth above and on 3/17/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “and wherein said vessel is configured to employ a blanket of inert gas when the pressure controlled vessel is exposed to atmospheric conditions during maintenance, start-up, or shutdown to reduces the amount of dielectric fluid lost”, in conjunction with the remaining elements. 
Dependent claims 2-7 and 11-13 are allowably by virtue of their dependency from claim 1. 
Claims 14-20 have already been indicated as allowably in the last office action dated 12/17/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keehn (U.S Patent 10,925,188) – Discloses a self-contained server assembly having a gas reservoir of inert gas which is deployed during leakage, pressure control, and/or maintenance in order to reduce a rate of loss of dielectric vapor, however, this case is filed after the filing date of application 16/165594, thus Keehn is not a valid reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835